SULLIVAN, Judge
(concurring in the result):
I agree with Judge Cox that this case should be affirmed. However, on the search and seizure question, I rest my conclusion on the opinions of the various Justices of the Supreme Court in Texas v. Brown, 460 U.S. 730, 103 S.Ct. 1535, 75 L.Ed.2d 702 (1983), and Washington v. Chrisman, 455 U.S. 1, 102 S.Ct. 812, 70 L.Ed.2d 778 (1982). It is a question of law whether a particular Manual provision or evidentiary rule complies with the Code or the Constitution. See United States v. Battles, 25 M.J. 58, 60 (C.M.A.1987).